Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Vani Moodley (Reg. No. 56,631) on 12/03/2021

Claim 11  has been amended as follows:
Replace “a program to be executed” (lines 1-2)  with  - - a program executed - - .

Reasons for Allowance
	
Claims 1, 2, 5-7, and 10-15 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.



The features as recited in independent Claims 1, 6, and 11: “creating, by the processor, an imaginary console by using a Script Engine and a Script environment, wherein the imaginary console indicates an emulated browser environment in a non-networked computer software program without a web browser and a computer console program, and wherein the imaginary console is configured to simulate functionalities of a web browser for rendering, accessing, and configuring image elements corresponding to the one or more image parameters in a non-network mode; rendering, by the processor, the image having the SVG format on the imaginary console upon processing the one or more image parameters, wherein the one or more image parameters are processed by using Script Graphics Libraries (SGL), and wherein the SGL perform calculations to relate, compare the one or more image parameters, create multiple image elements, and render the image with the SVG format, the one or more image parameters, and the values; converting, by the processor, the image having the SVG format into a raster image when the format of an offline readable document is an SVG incompatible format; and embedding, by the processor, the image into the offline readable document,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.



The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176                




.